915 F.2d 1571
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mark A. DICKENS, Plaintiff-Appellant,v.HUCLE, Captain;  et al., Defendants,Larry Seymour, Sgt., Defendant-Appellee.
No. 90-3049.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1990.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referrred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Inmate Mark Dickens filed a civil rights action under 42 U.S.C. Sec. 1983 claiming that he was subjected to cruel and unusual punishment by corrections personnel at the Orient, Ohio, Correctional Institution.  The district court granted summary judgment for the only served defendant, Larry Seymour, and this appeal followed.  The parties have briefed the issues, Dickens proceeding without counsel.


3
Upon consideration, we find that the district court correctly disposed of this eighth amendment case.  Dickens claimed that he had an argument with a guard and was thereafter placed in restraints for three hours.  Dickens does not allege that he suffered any physical injuries as a result, but he states that the defendants refused to administer to him his migraine headache medicine during that time.


4
We find no evidence in the record to suggest that defendant's conduct "evinced such wantoness with respect to the unjustified infliction of harm as is tantamount to a knowing willingness that it occur."   Whitley v. Albers, 475 U.S. 312, 321-22 (1986).  We likewise find no evidence that delierate indifference to a serious medical need took place.   Estelle v. Gamble, 429 U.S. 97, 104 (1976).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.